ICJ_001_CorfuChannel_GBR_ALB_1949-12-15_JUD_01_CO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DÉTROIT
DE CORFOU

(FIXATION DU MONTANT DES RÉPARATIONS
DUES PAR LA RÉPUBLIQUE POPULAIRE D’ALBANIE
AU ROYAUME-UNI DE GRANDE-BRETAGNE

ET D'IRLANDE DU NORD) |

ARRET DU 15 DECEMBRE 1949

1949

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

THE CORFU
CHANNEL CASE

(ASSESSMENT OF THE AMOUNT OF COMPENSATION
DUE FROM THE PEOPLE’S REPUBLIC OF ALBANIA
TO THE UNITED KINGDOM OF GREAT BRITAIN
AND NORTHERN IRELAND)

JUDGMENT OF DECEMBER 15th, 1949

SOCIÉTÉ D’EDITIONS A.W. SIJTHOFE’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
Le présent arrêt doit être cité comme suit :

« Affaire du Détroit de Corjou, Arrét du 15 décembre 1949 :
C.I. J. Recueil 1949, p. 244.»

This Judgment should be cited as follows :

“Corfu Channel case Judgment of December 15th, 1949:
T.C. J]. Reports 1949, p. 244.”

 

N° de vente: 28
Sales number

 

 

 
244

1949
: 15 décembre
Rôle général
n° 1!

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1949

15 décembre 1949

AFFAIRE DU DÉTROIT

DE CORFOU

(FIXATION DU MONTANT DES RÉPARATIONS

DUES PAR LA RÉPUBLIQUE POPULAIRE D’ALBANIE

AU ROYAUME-UNI DE GRANDE-BRETAGNE

ET DIRLANDE DU NORD)

Fixation du montant des réparations dues à la suite d'actes engageant
la responsabilité internationale d'un Etat. — Contestation de la compé-
tence de la Cour ; chose jugée. — Procédure bar défaut. — A pplication
ct inierprétation de l'article 53 du Statut. — Nature technique des
questions. — Navires de guerre. — Expertise. — Mesure de la répa-

vation, — Preuves documentaires.

ARRET

Présents: M. GUERRERO, Président en exercice; MM. ALVAREZ,

HACKWORTEH, WINIARSKI, Zorièlé, DE  VISSCHER,
Sir Arnold McNair, M. KLAESTAD, BADAWI PACHA,
MM. Krytov, ReaD, Hsu Mo, AZEVEDO, juges,
M. Ecer, juge ad hoc; M. HAMBRO, Greffer.
245 ARRÊT DU 15 XII 49 (CORFOU — REPARATIONS)

En l'affaire du Détroit de Corfou (fixation du montant des
réparations),

entre

le Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord, représenté par:

Sir Eric Beckett, K. C. M. G., K. C., jurisconsulte du Ministère
des Affaires étrangères, comme agent et conseil, assisté de Sir
Frank Soskice, K. C., M. P., Solicitor-General, comme conseil :

et

le Gouvernement de la République populaire d’Albanie, non
représenté,

LA Cour,
ainsi composée,

rend l'arrêt suivant :

Par son Arrêt du g avril 1949 en l'affaire du Détroit de
Corfou (fond), la Cour a déclaré la République populaire
d’Albanic responsable, selon le droit international, des explosions
qui ont eu lieu, le 22 octobre 1946, dans les eaux albanaiscs,
et des dommages et pertes humaines qui en sont suivis au
préjudice du Royaume-Uni de Grande-Bretagne ct d'Irlande du
Nord (C. 1. J. Recueil 1949, p. 4).

Dans ledit arrêt, la Cour conclut qu’elle possède compétence
pour fixer le montant des réparations. Elle précise cependant
qu'elle n'est pas en mesure de le faire dans le même arrêt, le
Gouvernement albanais n'ayant pas encore indiqué quels sont,
parmi les diverses sommes réclamées, les articles qu'il conteste,
et le Gouvernement du Royaume-Uni n'ayant pas présenté de
preuve à l’appui de ses demandes. La Cour énonçait, en consé-
quence, qu'il y avait lieu d’instituer à cet égard une procédure
dont l’ordre ct les délais seraient fixés par ordonnance du même
jour. ‘

Aux termes de cette ordonnance et aprés avoir constaté
que, dans son Mémoire du rer octobre 1947, le Gouvernement
du Royaume-Uni a énoncé les diverses sommes réclamées par
lui à titre de réparations, la Cour, conformément à l’article 48
de son Statut, et sous réserve du droit des Parties de faire usage
de l’article 68 du Règlement, a fixé les délais suivants: 25 juin

1949 pour les observations du Gouvernement de la République
5 .
246 ARRÊT DU I5 XII 49 (CORFOU — REPARATIONS)

populaire d’Albanie ; 25 juillet 1949 pour la réponse du Gouver-
nement du Royaume-Uni; 25 août 1949 pour la réplique du
Gouvernement de la République populaire d’Albanie. La Cour
énonçait enfin que la suite de la procédure, y compris la nomi-
nation d'experts en cas d'accord entre les Parties tant sur l’objet
de l’expertise que sur le nom des experts, serait réglée par voie
d'ordonnance par le Président de la Cour en ladite affaire.

À la date du 24 juin 1949, le Président de la Cour rendit
une ordonnance par laquelle, constatant que le ministre adjoint
des Affaires étrangères d’Albanie avait, par dépêche télégraphique
datée de Tirana le 23 juin, sollicité la prorogation au rer juillet
du délai afférent à la présentation des observations albanaises
et que rien ne s’opposait à ce qu'il fût fait droit à ladite demande,
il décidait de proroger aux dates suivantes les délais fixés par
l'ordonnance de la Cour du 9 avril: rer juillet 1949 pour les
observations du Gouvernement de l’Albanie; 1e août pour la
réponse du Gouvernement du Royaume-Uni; 1er septembre
pour la réplique du Gouvernement de l’Albanie.

Par lettre datée du 29 juin 1949, l'agent du Gouvernement
albanais faisait connaître que, selon son Gouvernement, « confor-
mément au compromis signé entre les agents de la République
populaire d’Albanie et de la Grande-Bretagne le 25 mars 1948
et qui a été présenté à la Cour le même jour, la Cour devait
examiner uniquement la question de savoir si l’Albanie était
obligée ou non de payer les réparations des dommages causés
aux navires de guerre britanniques dans l'incident du 22 octobre
1946 et le compromis ne prévoyait pas que la Cour aurait le droit
de fixer le montant des réparations et de demander, en consé-
quence, des informations à l’Albanie à ce sujet ».

Le Gouvernement du Royaume-Uni a déposé ses observations
dans le délai fixé en se prévalant de l’article 53 du Statut.
Aucune réplique ni document quelconque ne fut présenté par
le Gouvernement albanais. Après le Ie septembre 1949, l'affaire
s’est trouvée en état et la date d'ouverture de la procédure
orale fut fixée au 17 novembre.

Par télégramme du 15 novembre, le ministre adjoint des
Affaires étrangères d’Albanie, confirmant le point de vue exprimé
dans la lettre de son agent en date du 29 juin, faisait savoir que
le Gouvernement de la République populaire d’Albanie n’estimait
pas nécessaire de se faire représenter à l'audience de la Cour.

A l'audience publique du 17 novembre, la Cour entendit
les exposés oraux de Sir Eric Beckett, K.C., agent, et Sir Frank
Soskice, K.C., conseil du Royaume-Uni. Ce dernier demanda a
la Cour d’adjuger les conclusions finales qui avaient été énon-

6
247 ARRÊT DU I5 XII 49 (CORFOU — REPARATIONS)

cées dans les observations écrites du Royaume-Uni en date du
28 juillet 1949, à savoir :

pour le Saumarez . . . . . . . . {700.087

pour le Volage. . . . . . . . . £ 93.812

à raison des décès et blessures affectant le

. personnel naval . . . . . . . . £ 50.048
Total . . . . . . {843.047

Le Gouvernement albanais, absent, n’a présenté aucune
conclusion.

A la même audience, l’agent du Gouvernement du Royaume-
Uni dûment entendu, le Président a fait savoir que la Cour
avait décidé, en application de l’article 53, paragraphe 2, du
Statut, de vérifier les chiffres et estimations produits par le Gou-
vernement du Royaume-Uni et, conformément à l’article 50 du
Statut, de confier cet examen à des experts, ces chiffres et esti-
mations soulevant des questions de nature technique.

Par ordonnance du 19 novembre 1949, la Cour désigna
comme experts le contre-amiral J. B. Berck, de la Marine royale
néerlandaise, et M. G. de Rooy, directeur des constructions navales
de la Marine royale néerlandaise, leur mission ayant pour objet
«l'examen des chiffres et estimations énoncés dans les dernières
conclusions du Royaume-Uni comme montants des réclamations
relatives à la perte du Saumarez et aux dommages subis par le
Volage ». La Cour avait fixé au 2 décembre le délai dans lequel
les experts devaient déposer leur rapport. Celui-ci fut déposé
dans le délai fixé, et dûment communiqué aux Parties. Un délai
expirant le 10 décembre leur fut imparti pour le dépôt de leurs
observations éventuelles.

Quelques membres de la Cour ayant demandé des éclair-
cissements au sujet dudit. rapport, les experts, convoqués en
Chambre du Conseil, répondirent le 3 décembre aux questions
posées. Ces réponses furent immédiatement communiquées aux
Parties.

Le Gouvernement du Royaume-Uni, par télégramme du
6 décembre 1049, confirmé par lettre du même jour, fit savoir
qu'il notait que les experts étaient arrivés à la conclusion que
la demande de ce Gouvernement pouvait être considérée comme
une évaluation raisonnable et exacte des dommages subis. Il
n'avait donc pas l'intention de présenter des observations sur
le détail des calculs établis par les experts.

A l'expiration du délai assigné aux Parties pour la présen-
tation de leurs observations écrites, une lettre signée par le chargé

7
248 ARRÊT DU I5 XII 49 (CORFOU — REPARATIONS)

d'affaires d’Albanie à Paris, datée du 10 décembre 1949, fut remise
au Grefñer de la Cour. Cette lettre demandait une modification
de la procédure instituée par la Cour pour cette présentation et,
subsidiairement, une prolongation au 23 décembre du délai fixé.
La Cour constate qu'elle a donné toute latitude au Gouvernement
albanais pour défendre sa cause; que, au lieu de s'en prévaloir,
ce Gouvernement a par deux fois contesté la compétence de la
Cour dans la présente instance, qu'il n’a pas déposé de conclusions et
qu’il a décliné de comparaître à l'audience publique du 17 novembre.
Dans ces circonstances, la Cour ne peut donner suite à la demande
du Gouvernement albanais.

* * *

Ainsi qu’il a été dit, le Gouvernement albanais a contesté
la compétence de la Cour aux fins de fixer le montant des répa-
rations. La Cour peut se borner à constater que cette compétence
a été établie par son Arrêt du 9 avril 1949; qu’aux termes de son
Statut (article 60), qui, pour le réglement du présent différend,
oblige le Gouvernement albanais, cet arrêt est définitif et sans

x

recours et qu’en conséquence il y a à cet égard chose jugée.

L’attitude adoptée par le Gouvernement albanais a pour
effet de le soumettre aux dispositions de l’article 53 du Statut,
applicable à la procédure par défaut. Cet article autorise, d’une
part, le Gouvernement du Royaume-Uni à demander à la Cour
de lui adjuger ses conclusions ; il prescrit, d’autre part, à la Cour,
de s'assurer que lesdites conclusions sont fondées en fait et en
droit. Tout en prescrivant ainsi à la Cour de procéder à un examen
des conclusions de la Partie comparante, l’article 53 n'a pas pour
effet de lui imposer la tâche d’en vérifier l'exactitude dans tous
les détails, — tâche qui, dans certains cas et en raison de l'absence
de contradiction, pourrait s'avérer pratiquement impossible. I]
suffit que, par les voies qu’elle estime appropriées, la Cour acquiére
la conviction que ces conclusions sont fondées.

C'est en s'inspirant de cette conception, ainsi que de la
nature technique des questions soulevées dans la présente instance
par la fixation du montant des réparations, que la Cour a ordonné
l'expertise dont mention a été faite ci-dessus.

Les réclamations du Gouvernement du Royaume-Uni com-
prennent trois chefs distincts qui seront examinés successivement.

1. Perte du contre-torpilleur « Saumarez »

Dans ses conclusions finales énoncées dans ses Observations
écrites du 28 juillet 1949 et maintenues dans son exposé oral du
17 novembre 1949, le Gouvernement du Royaume-Uni évalue

8
249 ARRÊT DU 15 XII 49 (CORFOU — REPARATIONS)

à £ 700.087 le dommage éprouvé par la perte totale du contre-
torpilleur Saumarez, ladite somme représentant la valeur de rem-
placement du navire au moment de sa perte, soit en 1946 (déduc-
tion faite des éléments récupérables — installations, ferraille), ainsi
que la valeur de la partie du matériel d'équipement qui doit être
considérée comme perdue.

Les experts, de leur côté, ont estimé l’ensemble de ces dom-
mages à une somme quelque peu supérieure, soit £ 716.780.

La Cour admet comme la juste mesure de la réparation
dans la présente affaire la valeur de remplacement du Sauwmarez
au moment de sa perte. Elle tient pour justifié le montant de
l'indemnité réclamée par le Gouvernement du Royaume-Uni.
Elle ne peut pas lui allouer une somme supérieure à celle demandée
dans ses conclusions.

2. Dommages causés au contre-torpilleur « Volage »

Dans ses conclusions finales énoncées tant en ses Observations
écrites du 28 juillet 1949 que dans son exposé oral, le Gouvernement
du Royaume-Uni a réclamé, du chef des dommages causés à ce
navire, une somme de £ 93.812. L’estimation légèrement inférieure
des experts, soit £ 90.800, peut s'expliquer, comme l'indique le
rapport d'expertise, par le caractère nécessairement approximatif
des évaluations, notamment en ce qui est de la valeur du matériel
d'équipement et des installations.

La Cour considère le chiffre produit par le Gouvernement
du Royaume-Uni comme raisonnable et sa réclamation comme
fondée. Elle tient compte à cet égard de la conclusion suivante
qu’elle relève dans le rapport d'expertise : «A la suite de leur
enquête et de leurs calculs, et tenant compte de leur expérience
personnelle ainsi que des renseignements qui leur ont été fournis,
les experts se sont convaincus que le montant de £ 793.899,
demandé par le Gouvernement du Royaume-Uni, peut être
considéré comme une évaluation juste et équitable du dommage
subi. »

3. Indemnités dues pour les décès survenus dans le personnel
naval et pour les blessures infligées à ce personnel

Le Gouvernement du Royaume-Uni, dans ses conclusions finales
énoncées en ses Observations écrites du 28 juillet 1949 et main-
tenues dans son exposé oral, a réclamé de ce chef la somme de
£ 50.048, ladite somme représentant les dépenses résultant des
pensions et indemnités allouées par lui aux victimes ou à leurs
ayants droit, ainsi que des frais d'administration, de traitements
médicaux, etc.

9
250 ARRÊT DU 15 XII 49 (CORFOU — REPARATIONS)

Le montant de ces dépenses a été justifié à la satisfaction
de la Cour par les documents que le Gouvernement du Royaume-
Uni a produits sous les annexes 12 et 13 de son Mémoire, ainsi que
par les indications complémentaires et les rectifications qui y ont
été apportées sous les appendices I, II et ITI de ses Observations
du 28 juillet 1949.

La Cour observe enfin que sous le paragraphe 6 de ses Obser-
yations écrites du 28 juillet 1949, le Gouvernement du Royaume-
Uni a fait mention de certains dommages, mais qu'il déclare expres-
sément renoncer à en être indemnisé. La Cour n’a donc pas à
exprimer d'opinion à ce sujet.

PAR CES MOTIFS,
La Cour,
par douze voix contre deux,

Adjuge au Gouvernement du Royaume-Uni ses conclusions ;

Fixe à £ 843.947 le montant des réparations dues par la Répu-
blique populaire d’Albanie au Royaume-Uni.

Fait en francais et en anglais, le texte frangais faisant foi,
au Palais de la Paix, à La Haye, le quinze décembre mil neuf
cent quarante-neuf, en trois exemplaires, dont l'un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement du Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord et au Gouvernement de la République
populaire d’Albanie.

Le Président en exercice,

(Signé) J. G. GUERRERO

Le Greffier de la Cour,

(Signé) E. HAMBRO

Io
251 ARRÊT DU 15 XII 49 (CORFOU — REPARATIONS)

M. KryLov, juge, déclare ne pouvoir se rallier ni au dispositif
ni aux motifs de l'arrêt.

M. Eéer, juge ad hoc, déclarant ne pouvoir se rallier à
l’arrêt de la Cour et se prévalant du droit que lui confère l’article 57
du Statut, joint audit arrêt l'exposé de son opinion dissidente.

(Paraphé) J.G.G.

(Paraphé) E. H.

Il
257

ANNEXE 1

LISTE DES DOCUMENTS SOUMIS A LA COUR
APRÈS L'ARRÊT DU 9 AVRIL 1949

DocUTMENT DÉPOSÉ AU NOM DU GOUVERNEMENT
DU ROYAUME-UNI

Affidavit de M. le sous-secrétaire de l’Amirauté britannique (7 novem-
bre 1949).

17
bo
wa
ros)

ANNEXE 2

RAPPORT DES EXPERTS DU 1er DÉCEMBRE 1949

[Traduction]
[Version revisée]

Valeur de remplacement : « Saumarez »

En s’aidant de renseignements mis à leur disposition par la Marine
royale néerlandaise et par les ateliers néerlandais, les experts ont
évalué le coût de la construction d’un contre-torpilleur du même type
que le Saumarez. Cette évaluation a été contrôlée, au point de vue
des salaires, de la production, de l’organisation et de la hausse des
prix en Angleterre, et les experts sont ainsi arrivés à une évaluation
nouvelle sur une base britannique.

On n’a pas fait entrer dans le calcul l’« intérêt sur l’investissement
croissant de capital », l'inclusion de ce facteur ne semblant pas pouvoir
se justifier dans la présente proposition. D’un autre côté, on a fait
figurer une somme couvrant les assurances, calculée sur une base
d’après guerre.

Les experts ont appliqué à un contre-torpilieur de même type que
le Saumarez le montant représentant le coût de la construction d’un
contre-torpilleur complet ; ils ont également fait un nouveau calcul
sur une base britannique. Ils ont adopté le moins élevé des deux
chiffres ci-dessus mentionnés, qui diffèrent peu l’un de l’autre, et sont
arrivés à un prix de revient de £ 730.470, sur la base de 1946.

Dans l'évaluation de la valeur de remplacement exacte, on a tenu
compte du fait que, durant la première année pendant laquelle un
navire est en service, la diminution de valeur du navire est contre-
balancée par des adjonctions et modifications, et notamment par les
dépenses supplémentaires qu’entraine la préparation du navire en vue
de son rôle de conducteur de flottille. Après la première année, la
dépréciation commence à jouer et s'accroît constamment à mesure
que le temps s’écoule. Si l’on admet, pour l'existence d’un navire,
une durée de quinze ans, la dépréciation, pendant les trois premières
années, serait respectivement de o—1—2", ; ainsi la valeur de rempla-
cement du Saumarez en 1946 doit être évaluée à {£ 717.280.

Valeur du matériel d'équipement

A l’aide d’un photocalque (blue prints) des plans d’un ancien contre-
torpilleur britannique de la même classe, les experts ont calculé
approximativement les dommages subis du fait de la perte du matériel
d'équipement contenu dans le navire et du fait que les approvision-
nements restants ont été endommagés et rendus inutilisables par l’eau
de mer. Ce dommage a été évalué à £ 23.300.

Valeur des installations encore utilisables

Le montant total de £ 74.870, qui a été mentionné pour ces instal-
lations, est conforme aux renseignements qui ont été mis à la disposition
des experts, pour des navires semblables.

18
Les i.

259 DETROIT DE CORFOU (REPARATIONS) — RAPPORT DES EXPERTS

Ainsi que l’a déclaré le Gouvernement du Royaume-Uni, les instal-
lations dont il s’agit se trouvaient sur le navire depuis 1946 : on peut
donc présumer que, outre la partie de ces installations qui a été endom-
magée par l'explosion de la mine ou par l’eau de mer, le reste a subi
une grave détérioration, à raison du manque d'entretien ; par consé-
quent, une évaluation, pour lesdites installations, doit nécessairement
être un peu conjecturale. Si l’on tient compte de tous les risques, une
demande de £ 20.000 est à considérer comme raisonnable.

Ferraille

Si l'on tient compte des frais qu’entrainent nécessairement la récupé-
ration et le découpage, ainsi que le transport du matériel depuis Malte
jusqu’aux chantiers de démolition, le chiffre de £ 3.800 doit étre consi-
déré comme raisonnable.

Indemnité compensatoire pour le « Saumarez »

Sur la base de ce qui a été indiqué, les experts sont arrivés aux
chiffres suivants pour les dommages causés au Saumare: :

Valeur de remplacement . . . . . . £ 717.280
Matériel d'équipement . . . . . . . { 23.300
£ 740.580
Moins £ 20.000 augmentées de £ 3.800 . £ 23.806
£ 716.780

 

Dommages causés au « Volage »

Les experts ont eu l’avantage d'avoir eu à diriger, en 1946, l’exé-
cution de réparations analogues sur un ancien contre-torpilleur britan-
nique. Il est vrai que, dans ce cas, il n’y avait eu à remplacer qu’une
petite partie de l’avant ; mais on a trouvé là une bonne base de compa-
raison, Pour arriver aux chiffres indiqués par eux, les experts ont dû
prendre en considération le fait que les réparations les plus importantes,
effectuées sur le Volage, ont exigé, pour le navire, un long séjour dans
les docks de 205 jours, ce qui a exercé une influence considérable sur
le coût total. Il a fallu tenir compte également du coût plus élevé des
transports de matériel, enfin du coût des essais, lorsque les réparations
furent terminées. De l’avis des experts, ces essais sont inséparablement
liés à des réparations aussi importantes.

Le coût total a été évalué par les experts à £ 64.300.

Matériel d'équipement

Lorsqu'il s'agit d'évaluer le matériel d'équipement perdu, ce qui a
été dit dans le cas du Sawmarez retrouve ici son application. Prenant
en considération la perte de l'équipement anti-sous-marin, les experts
évaluent le montant à £{ 26.500.

Indemnité compensatoire pour le « Volaye »

Réparations effectuées sur le Voluge . . £ 64.300
Matériel d'équipement et installations . { 26.500
£ 90.800

 

19
260 DETROIT DE CORFOU (REPARATIONS) — RAPPORT DES EXPERTS

TOTAL DES INDEMNITES:

£ 716.780
plus £ 90.800

= {807.580

Les experts désirent signaler que les chiffres indiqués par eux consti-
tuent une approximation, notamment en ce qui est de la valeur du
matériel d’équipement et des installations, et cela plus encore parce
qu’une partie importante des installations est de caractére secret et,
en outre, parce qu’il faudrait démonter et examiner ce qui reste des
installations avant de pouvoir en estimer exactement la valeur.

A la suite de leur enquéte et de leurs calculs, et tenant compte de
leur expérience personnelle ainsi que des renseignements qui leur ont
été fournis, les experts se sont convaincus que le montant de £ 793.899,
demandé par le Gouvernement du Royaume-Uni, peut étre considéré
comme une évaluation juste et équitable du dommage subi.

Le présent rapport a été rédigé en anglais, en un seul exemplaire, au
Palais de la Paix, 4 La Haye, le premier décembre mil neuf cent qua-
rante-neuf. —

(Signé) BERCK
(Signé) G. DE Rooy

20
261

ANNEXE 3

QUESTIONS POSÉES PAR LES MEMBRES DE LA COUR
ET RÉPONSES DES EXPERTS (SÉANCE DU 3 DÉCEMBRE 1949)

Présents : MM. Guerrero, Président en exercice, Alvarez, Hackworth,
Winiarski, Zoricié, De Visscher, sir Arnold McNair, M. Klaestad,
Badawi Pacha, MM. Krylov, Read, Hsu Mo, Azevedo, M. Ecer, juge
ad hoc; M. Hambro, Greffier de la Cour. Sont présents également :
Le contre-amiral J. B. Berck, de la Marine royale néerlandaise,
M. G. de Rooy, Directeur des constructions navales de la Marine
royale néerlandaise.

Le PRÉSIDENT. — La séance est ouverte. Nous avons prié MM. les
experts d’assister un moment à notre séance d'aujourd'hui pour leur
permettre de donner à certains membres de la Cour quelques expli-
cations qu’ils désirent avoir sur le rapport présenté par les experts.

Vous avez sous les yeux les questions au sujet desquelles nos collègues
désirent avoir quelques explications. Je vous prierai de bien vouloir
répondre à la question posée par M. De Visscher :

Messieurs les experts voudraient-ils expliquer la différence entre
les deux modes d'évaluation respectivement visés aux paragraphes I
et 3 de la page x du rapport}?

Contre-amiral BERCK [traduction]. — Il a été procédé par deux
méthodes à l’évaluation du coût de la construction du contre-torpilleur
Saumarez. :

En premier lieu, nous avons pris pour point de départ le coût effectif
d'un contre-torpilleur complet, d'un déplacement de 1.925 tonnes
standard, puis nous avons revisé le calcul pour le Sawmarez, dont le
déplacement n’était que de 1.730 tonnes, prenant en considération les
différences afférentes aux salaires, à l'exécution du travail et au coût
des matières premières ; nous sommes arrivés ainsi, pour la construc-
tion d’un nouveau navire en 1946, au chiffre de £ 751.750.

En second lieu, nous avons suivi la méthode qui est employée nor-
malement, lorsqu'il s’agit d'établir les plans d’un nouveau navire.
Nous avons calculé le coût de construction de la coque du navire,
des machines, de l’équipement électrique, de larmement, des torpilles
et de l'équipement spécial, le tout pour l’année 1946, sur une base
britannique. Ceci a donné pour résultat un nouveau chiffre de £ 737.470.

C'est ce dernier chiffre, obtenu de la façon la plus précise, qui a
été inséré dans notre rapport; le premier chiffre n’a servi que de
contrôle.

Le PRÉSIDENT. — M. De Visscher, êtes-vous satisfait de la réponse ?
M. De VisscHer. — Oui, M. le Président.
Le PRÉSIDENT. — M. l'expert, voulez-vous répondre maintenant

aux questions posées par M. Azevedo ?

1 Voir p. 258, par. 1 et 3.
21
262 DETROIT DE CORFOU (REPARATIONS) — QUESTIONS ET RÉPONSES

I. Quel est le taux de dépréciation progressive d'un contre-

torpilleur, pendant chaque année de son existence, estimée à
quinze ans ?

Contre-amiral BERCK [traduction]. — 1. La dépréciation d'un contre-
torpilleur est due en premier lieu à l'usure normale du navire. En
second lieu, le matériel de guerre installé sur le navire devient à la
longue plus ou moins désuet, mais cela dépend des développements
en matière d'équipement nouveau.

Cette dernière influence se fait surtout sentir au cours de la seconde
période de cinq ans, le contre-torpilleur, au cours des cinq dernières
années de son existence, ne pouvant plus être considéré comme un
navire de première ligne, bien qu'il soit encore utilisable à bien des
fins, en temps de guerre.

Selon notre expérience, la dépréciation annuelle doit être calculée
comme il suit: première année, 0% ; 2me année, 1%; 3me année,
2%; 4me année, 3%; 5me année, 4% ; de la 6me à la rome année,
7% : de la rime à la 15me année, 10%, ce qui laisse, à la fin des quinze
ans, une valeur résiduelle de 5%. Ceci représente plus que la valeur
effective de ferraille, le navire étant encore utilisable 4 des fins parti-
culiéres, telles que l’entrainement, etc.

2. Quel a été le taux d’augmentation du coût de construction
d'un contre-torpilleur, en 1946 et en 1949, par rapport au prix de
revient pour l’année 1943 ?

2. L’accroissement du coût des constructions navales en Angleterre,
en 1946, par comparaison avec 1943, est d’environ 30%. A cet égard,
les renseignements dont nous disposons concordent avec les indications
qui figurent dans l’affidavit de M. Powell. Je regrette que nous n’ayons
pas eu le temps de recueillir les renseignements nécessaires pour 1949.
J'estimerais cependant grosso modo le chiffre entre 50 et 60% pour les
bâtiments de guerre ; pour des navires de commerce, il serait de 43%.

Le PRÉSIDENT. — M. le juge Azevedo, êtes-vous satisfait de la réponse
qui vient de vous être fournie ?

M. AZEVEDO. — Oui, M. le Président.

Le PRÉSIDENT. — I] y a maintenant les quatre questions posées
par M. le juge Eéer.

M. EËER, juge ad hoc. — Il a été répondu à mes questions 2 et 3 par
les explications données 4 M. De Visscher et 4 M. Azevedo. II ne reste
à répondre qu’aux questions 1 et 4.

1. Il est dit à la page 1, deuxième alinéa! : « D'un autre côté,
on a fait figurer une somme couvrant les assurances, calculée sur
une base d’après guerre. »

a) Les experts peuvent-ils dire quelle est cette somme ?

b) J'attire l'attention des experts sur l’affidavit de M. Powell,
dans lequel deux chiffres sont indiqués :
au paragraphe 5 — 21.359 liv. ster.
au paragraphe 7 — 2.000 liv. ster.

1 Voir p. 258, par. 2.
22
263 DETROIT DE CORFOU (REPARATIONS) — QUESTIONS ET RÉPONSES

Il me semble que l’on peut expliquer la différence de la façon
suivante: au paragraphe 5, le chiffre couvre deux catégories de
risques, les risques du constructeur et les risques de guerre, tandis
qu'au paragraphe 7 le montant couvre seulement les risques du
constructeur.

Mon interprétation est-elle exacte ?

Contre-amiral BERCK [traduction]. — 1a) Comme le montant de
lassurance couvrant les risques du constructeur est fixé à la Bourse
de Londres, nous avons fait-entrer dans nos calculs le méme chiffre
que celui de M. Powell, savoir £ 2.000.

b) Ainsi que M. le juge Eéer le fait justement remarquer, le chiffre
le plus élevé, qui figure dans l’affidavit de M. Powell, couvre également
les risques additionnels du temps de guerre.

4. A la page 21, sous le titre « Valeur des installations encore
utilisables », il est dit: « Le montant total de £ 74.870, qui a été
mentionné pour ces installations, est conforme aux renseignements
qui ont été mis 4 la disposition des experts, pour des navires
semblables. » .

Les experts voudraient-ils dire:

a) Où ce montant de £ 74.870 a été mentionné ?

&) Si ce montant représente la valeur du matériel encore utilisable,
pourquoi les experts considèrent comme raisonnable la somme
de £ 20.000 indiquée au paragraphe 13 des Observations
britanniques ? -

c) Pourquoi il est dit dans le rapport qu’une demande de f 20.000
est raisonnable, alors qu’il ne s’agit pas d’une demande mais,
au contraire, d’une réduction de la demande britannique ?

Contre-amiral BERCK [traduction]. — En ce qui est de la question
n° 4, sir Frank Soskice, lors de l’audience du jeudi 17. novembre, a
indiqué que les différents départements de l’Amirauté avaient dressé
des listes des installations susceptibles d’être éventuellement ré-utilisées.
La valeur attribuée à ces installations à l’état neuf était de £ 74.870.

Pour les contre-torpilleurs de même classe, actuellement en service
dans la Marine royale néerlandaise, nous avons procédé à la même
évaluation, et nous avons pu constater que le chiffre mentionné par
le Gouvernement du Royaume-Uni, pour les installations @ l'état de
neuf, était acceptable.

Ainsi que nous l’avons signalé dans notre rapport, la fixation de la
valeur au jour actuel est de caractère conjectural.

Les installations sont restées sur le navire pendant trois ans sans
avoir été entretenues comme il convient, sous le climat semi-tropical
de Malte, et sous l'influence de l'air salin. Ii faut s'attendre à une dété-
rioration et à une corrosion. Avant de pouvoir être utilisé à nouveau,
chaque instrument devra être pris à part, nettoyé et vérifié, et les
parties corrodées seront à remplacer. Si l’on tient compte de la main-
d'œuvre et des frais de transport, une réduction de £ 20.000 est équitable
et, de l’avis des experts, elle pèche plutôt par excès.

1 Voir p. 258.
23
264 DETROIT DE CORFOU (REPARATIONS) — QUESTIONS ET RÉPONSES

En ce qui est de la question 4 c), nous regrettons que, par suite de
la hate que nous avons apportée 4 terminer notre rapport, nous ayons
indiqué comme une demande le chiffre de £ 20.000. Ainsi que M. le juge
Eéer l’indique avec raison, il s’agit non d’une demande, mais d'une
réduction de la demande totale.

Le PRESIDENT. — M. Eéer, étes-vous satisfait ?
M. EËER, juge ad hoc. — Oui, M. le Président.
Le PRÉSIDENT. — Nous avons maintenant la question posée par

M. Winiarski.

Dans le rapport du rer décembre, paragraphe 2!, les experts
disent qu’« on n’a pas fait entrer dans le calcul « l'intérêt sur l’inves-
« tissement croissant de capital », inclusion de ce facteur ne semblant
pas pouvoir se justifier dans la présente proposition ».

a) Pourquoi ?
b) Quelles sont, à votre avis, les raisons pour lesquelles ce facteur
a été introduit dans le caicul de M. Powell ?

Contre-amiral BERCK [traduction]. — Au sujet de la question posée
par M. le juge Winiarski, je dois indiquer que le constructeur d’un
navire de guerre est payé, non pas lors de la livraison du navire, mais
au fur et à mesure de la construction, par versements partiels. Un
premier versement est généralement effectué après la signature du
contrat ; d’autres versements suivent quand les parties principales,
telles que la coque, les machines principales, etc., sont terminées. Théo-
riquement, il paraît équitable d'ajouter au coût de la construction
l'intérêt sur l’investissement croissant de capital.

Selon notre expérience, toutefois, cet intérêt n’est jamais ajouté aux
frais de construction.

Dans l’affidavit de M. Powell, l'intérêt sur l'investissement croissant
de capital est mentionné, mais il n'est pas compris dans la demande
finale.

Nous ne sommes pas en mesure de juger pour quels motifs ce montant
a été mentionné dans l’affidavit de M. Powell.

Le PRÉSIDENT. — M. Winiarski, êtes-vous satisfait ?

M. WINIARSKI. — Oui, M. le Président.

Le PRÉSIDENT. — D'autres membres de la Cour désirent-ils poser des
questions aux experts ?

M. Zoriëié. — Si j'ai bien compris, en répondant à la question de
M. De Visscher, le contre-amirai Berck a dit qu’on était arrivé à la
somme de £ 737.470, tandis que dans le rapport figure la somme de
£ 739.470. Il faudrait éclaircir ce point afin que le compte rendu sténo-
graphique ne soit pas en contradiction avec le rapport.

Contre-amiral BERCK [traduction]. — En fait, le montant de { 737.470
constitue le nouveau chiffre pour le coût de la construction. I! y aurait
lieu d’y ajouter les frais d'assurance de £ 2.000, et nous avons conservé
à part le nouveau chiffre correspondant au coût de la construction.

Le PRÉSIDENT. — Y a-t-il d’autres questions à poser aux experts ?

1 Voir p. 258, par. 2.

24
265 DETROIT DE CORFOU (REPARATIONS) — QUESTIONS ET RÉPONSES

M. Eder, juge ad hoc. — Je voudrais demander, si les experts ont
examiné toute la spécification des dommages, s'ils peuvent dire que
tous les dommages subis par le Volage et énumérés dans le document
britannique sont la conséquence directe de l'explosion ?

Contre-amiral BERCK [traduction]. — Nous avons examiné les détails
fournis par le Gouvernement du Royaume-Uni au sujet des avaries
causées au Volage, et nous devons les considérer comme une consé-
quence directe de l'explosion de la mine.

Le PRÉSIDENT. — Messieurs les experts, il me reste à vous remercier
des explications que vous nous avez données et qui serviront à éclairer
la Cour pour fixer la somme des réparations.

Contre-amiral BERCK [tvaduction]. — Les experts désirent remercier
la Cour de leur avoir fourni l’occasion d'apporter leur modeste partici-
pation aux travaux de ia Cour.

La séance est levée à Ir heures.

25
